Citation Nr: 0315483	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus with Eustachian tube dysfunction, 
prior to November 28, 1995, to include the issue of 
entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 30 
percent for tinnitus with Eustachian tube dysfunction, from 
November 28, 1995, to June 9, 1999, to include the issue of 
entitlement to an extraschedular evaluation.

3.  Entitlement to a disability rating in excess of 30 
percent for Eustachian tube dysfunction with dizziness and 
imbalance, from June 10, 1999, forward, to include the issue 
of entitlement to an extraschedular evaluation.

4.  Entitlement to a disability rating in excess of 10 
percent for tinnitus, from June 10, 1999, forward, to include 
the issue of entitlement to an extraschedular evaluation.

5.  Entitlement to a compensable disability rating for 
defective hearing of the left ear.

6.  Entitlement to an initial disability rating in excess of 
20 percent for fracture residuals of the left ankle, from 
November 12 to November 16, 1999.

7.  Entitlement to a disability rating in excess of 10 
percent for fracture residuals of the left ankle, from 
January 1, 2000, to February 29, 2000.

8.  Entitlement to a compensable disability rating for 
fracture residuals of the left ankle, from March 1, 2000, 
forward.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1989.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from  November 1996 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In November 1996, the RO 
granted entitlement to service connection for tinnitus with 
Eustachian tube dysfunction due to barotraumas and assigned a 
10 percent evaluation, effective from January 1, 1990.  In 
October 2002, the RO assigned higher, staged ratings for 
tinnitus with Eustachian tube dysfunction, to include a 
separate 10 percent rating for tinnitus, effective June 10, 
1999, to coincide with a regulatory change in evaluating 
diseases of the ear.  A noncompensable disability rating for 
defective hearing of the left ear was continued.  In October 
2002, the RO also granted entitlement to service connection 
for residuals of a left ankle fracture and assigned staged 
ratings.       

In March 2003, the veteran's claims file was permanently 
transferred from the Denver RO to the Salt Lake City, Utah, 
RO.


REMAND

I.  Evaluation of tinnitus with Eustachian tube dysfunction, 
dizziness, and imbalance

Unfortunately, remand is required for compliance with the 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  As discussed below, the Board 
finds that examination is necessary to decide the claim.    

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  With regard to the ear disease claims, the medical 
evidence dated since the last VA examination in June 2000 
shows a diagnosis of Meniere's syndrome with recurrent 
vertigo.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (1998) 
and (2002).  In light of this finding, an appropriate VA 
examination should be scheduled.


II.  Evaluation of residuals of left ankle fracture

In October 2002, the RO notified the veteran that he had been 
granted entitlement to service connection for residuals of a 
fracture of the left ankle.  The RO assigned an evaluation of 
20 percent effective November 12, 1999; a temporary 
evaluation of 100 percent from November 17, 1999; an 
evaluation of 10 percent from January 1, 2000; and a zero 
percent evaluation from March 1, 2000.  In a December 2002 
letter to the RO, the veteran disputed the interpretation of 
the medical findings used to rate his left ankle fracture 
residuals.  The Board has reasonably construed this as a 
disagreement with and a desire for appellate review of the 
initial, staged evaluations assigned to the residuals of the 
left ankle fracture.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2002).  No SOC has been provided on this issue, so 
the veteran has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue an SOC, and 
the Board must remand that issue to the RO for that purpose.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

In considering this issue, the RO must take into account that 
this is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims (Court) has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found, and the distinction 
between disagreement with the original rating and a claim for 
an increase is important in terms of VA adjudicative actions.  
Id. The SOC provided to the veteran on the claim for a higher 
evaluation, on appeal from the initial grant of service 
connection, must comply with Fenderson in its phrasing and 
consideration of the issues on appeal.

Accordingly, these claims are REMANDED for the following:

1.  Schedule the veteran for a VA ear 
disease examination with audiological 
evaluation, as specified below.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the veteran's Eustachian 
tube dysfunction with dizziness and 
imbalance is the result of Meniere's 
syndrome.  If so, the examiner should 
document any associated hearing loss and 
frequency of attacks of vertigo and 
cerebellar gait.

Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected 
disability upon his employment.  

The medical rationale for the opinions 
expressed should be included in the 
examination report.  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

2.  The veteran must be given adequate 
notice of the requested examination, and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinions 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

5.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond.  If appropriate, 
consideration should be given to 
38 C.F.R. § 4.87, Diagnostic Code 6205 
(1998) and (2002).
 
6.  Review the veteran's claim for a higher 
initial evaluation for residuals of a left 
ankle fracture, and, if the determination 
remains adverse to him, furnish a statement 
of the case on this issue to him.  Notify him 
of the time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of this issue and secure 
appellate review by the Board.  Thereafter, 
this issue is to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


